Citation Nr: 0010064	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-18 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDING OF FACT

No current left leg pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left leg condition.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran contends that he has a left leg disability that 
is related to his military service.  His December 1944 
entrance examination report notes slight atrophy of the 
veteran's left calf.  There is no evidence of treatment of 
the left leg during service.  On his October 1946 separation 
examination report, there is no showing of a left leg 
complaint and the report indicates that there were no 
musculoskeletal defects.    

A transcription of treatment records of the Homestake Mining 
Company, which were place on microfiche, is of record.  The 
statement of transcription was prepared by a registered nurse 
from the Black Hills Medical Center at the request of the 
Homestake Mining Company.  In the statement, it was noted 
that the records were dated from August 1954 to October 1956.  
The records are negative for complaints of left leg pain.

VA outpatient treatment records show that the veteran 
complained of left leg numbness in January 1998, telling a VA 
physician that he had had the numbness as long as he could 
remember but had done nothing about it.  An EMG performed in 
February 1998 was interpreted as showing early mild S1 
radiculopathy on the left.  In July 1998 he told a VA 
physician that the pain began in 1945.  

A November 1998 lay statement relates that the veteran wrote 
home about left leg pain during his active service.  A second 
November 1998 lay statement adds that the was having trouble 
with pain in his upper left leg when he came home on leave.  
He had not had such a problem prior to his service.

During the veteran's personal hearing in November 1998 he 
testified that he had cramps during a duck waddle exercise 
during service and that on another occasion he had a feeling 
like needles were stuck in his left leg.  He never sought 
treatment for the pain, but it bothered him during the rest 
of his active service.  He worked as a gold miner from 1952 
to 1956.  He had a brief physical examination for the job.  
He never complained about his leg to his employer.  He was 
self-employed from 1958 on.  He sought treatment from a Dr. 
Campbell prior to 1998.  

The veteran's wife testified that she had had nurse's aide 
training and had worked as a licensed practical nurse at a 
nursing home.  She described the veteran's daily difficulties 
with his left leg.  She added that she knew the terminology 
associated with the parts of the leg.  She stated that she 
met the veteran after his service.  He complained of numbness 
in his left leg when they were first married.  There was not 
money to go to a doctor.  He would soak his leg in hot water.  
He had pain but did not complain much.  It had lasted up to 
the present.  She stated that the veteran had mentioned leg 
pain to a doctor at Hot Springs within the last five or six 
years.  


Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

While left leg atrophy was noted at service entrance, there 
is no showing of left leg complaints or treatment in service 
or for many years thereafter.  In the present case there is 
no documented complaint of left leg numbness or pain prior to 
1998.  In addition, there is no medical opinion linking the 
veteran's left leg condition to his active service.  

The Board has considered the veteran's statements and 
testimony, the lay statements and his wife's testimony as 
well as the medical evidence.  While the veteran is competent 
to provide evidence of symptoms, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v Derwinski, 2Vet. App. 492 (1992).  The Board notes 
that the appellant's wife's is a nurse's aide.  However, she, 
while having some training, has given no indication that she 
has special knowledge regarding orthopedics or neurology, nor 
is there any evidence to that effect in the record.  
Furthermore, there is no indication in the record that the 
appellant's wife ever participated in actual supervised 
medical treatment of any left leg condition.  While she has 
testified as to symptoms and treatment of the veteran, she 
has not offered an opinion regarding the etiology of the 
appellant's disability or in any way related it to his 
military service.  Therefore, the veteran's service 
connection claim is not well grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the November 1998 statement of the case and in the 
September 1999 supplemental statement of the case in which 
the appellant was informed that the reason for the denial of 
the claim was that there was no evidence of the disorders 
during service or currently.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for a left leg 
condition is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

